DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 09/04/2021 is acknowledged.
Claims 2, 6-8, 9-11, and 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I and Species III-IV, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/04/2021.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on 11/13/2017 and 07/13/2018. It is noted, however, that applicant has not filed a certified copy of the 2017-218104 and 2018-133102 applications as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Claim 1, lines 3-4, recites “an innermost periphery” and lines 7-8 recites another “an innermost periphery” which is indefinite and unclear. The examiner suggests clarification.
Claim 1 recites “a first turn positioned at an innermost periphery” is indefinite and unclear to define an innermost periphery of something such as an area and/or object. The examiner suggests clarification. 
Claim 1 recites “a third turn positioned at an innermost periphery” is indefinite and unclear to define an innermost periphery of something such as an area and/or object. The examiner suggests clarification.
Claim 4, lines 2, 3, 5, and 7, recites “the first line” and “the second line” is indefinite and unclear since both the first coil part and the second coil part have first and second lines. The examiner suggests clarification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Hamada et al. [U.S. Pub. No. 2017/0207020].
Regarding Claim 1, Hamada et al. shows a coil component (Figs. 1-6B) comprising: 
a first coil part (2) spirally wound in a plurality of turns (see Figs. 1-6B, Paragraphs [0047], [0070]), 5the first coil part including a first turn (element 5 between elements 4, 11) positioned at an innermost periphery (see Figs.1-6B) and a second turn (element 2 up to elements 9, 11) positioned on an outer peripheral side relative to the first turn (see Figs. 1-6B); and 
a second coil part (3) spirally wound in a plurality of turns (see Figs. 1-6B, Paragraphs [0047], [0070]), the second coil part including a third turn (element 6 between elements 4, 11) positioned at an 10innermost periphery (see Figs.1-6B) and a fourth turn (element 3 up to elements 8, 4) positioned on an outer peripheral side relative to the third turn (see Figs. 1-6B), 
wherein the first turn and the fourth turn are connected to each other (element 5 between elements 4, 11 and element 3 up to elements 8, 4 are connected to each other at element 4), and the second turn and the third turn are connected to each other (element 2 up to elements 9, 11 and element 6 between elements 4, 11 are connected to each other at element 11).  

Claim(s) 1, 3-5, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otaki et al. [JP 07-272934].
Regarding Claim 1, Otaki et al. shows a coil component (Figs. 3(A)-3(B)) comprising: 
a first coil part (see Fig. 3(A)) spirally wound in a plurality of turns (see Fig. 3(A), Paragraph [0028]), 5the first coil part including a first turn (innermost turn of element 5A) positioned at an innermost periphery (see Fig. 3(A), innermost turn of element 5A positioned at 
a second coil part (see Fig. 3(B)) spirally wound in a plurality of turns (see Fig. 3(B), Paragraph [0028]), the second coil part including a third turn (innermost turn of element 10A) positioned at an 10innermost periphery (see Fig. 3(B), innermost turn of element 10A positioned at an innermost periphery) and a fourth turn (5B and second turn of element 10A relative to the innermost turn of element 10A) positioned on an outer peripheral side relative to the third turn (see Fig. 3(B), element 5B and second turn of element 10A relative to the innermost turn of element 10A positioned on an outer peripheral side relative to innermost turn of element 10A), 
wherein the first turn and the fourth turn are connected to each other (element 5A and element 5B are connected to each other at element 4), and the second turn and the third turn are connected to each other (element 10B and element 10A are connected to each other at element 11).
Regarding Claim 3, Otaki et al. shows each of the turns of the first coil part other than the first turn (innermost turn of element 5A) is radially separated into first and second 25lines by a spiral-shaped slit (see Fig. 3(A), each of turns other than innermost turn of element 5A is radially separated into outer line and inner line by a spiral-shaped slit), and  WASHIZU & ASSOCIATES (TDK17082US) YLF, P.C. (WASH7089)48
wherein each of the turns of the second coil part other than the third turn (innermost turn of element 10A) is radially separated into first and second lines by a spiral-shaped slit (see Fig. 3(B), each of turns other than innermost turn of element 10A is radially separated into outer line and inner line by a spiral-shaped slit).  
Regarding Claim 54 (see 112 rejection above), Otaki et al. shows the first line (outer line) is positioned on an outer peripheral side relative to the second line (inner line, see Figs. 3(A)-3(B)), 

10wherein the third turn (innermost turn of element 10A) of the second coil part is a turn continued from the first line of the fourth turn (see Fig. 3(B), innermost turn of element 10A is a turn continued from outer line of second turn of element 10A relative to the innermost turn of element 10A).  
Regarding Claim 5, Otaki et al. shows the first turn of the first coil part is 15connected to the second line of the fourth turn (innermost turn of element 5A is connected to inner line of element 5B at element 4), and wherein the third turn of the second coil part is connected to the second line of the second turn (innermost turn of element 10A is connected to inner line of element 10B at element 11).  
Regarding Claim 2512, Otaki et al. shows the first coil part (see Fig. 3(A)) is formed on one surface (top surface) of an insulating substrate (1), and the second coil part (see Fig. 3(B)) is formed on other surface (bottom surface) of the insulating substrate (1).

Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siren [WO 98/43258].
Regarding Claim 1, Siren shows a coil component (Figs. 8A-8C) comprising: 
a first coil part (109, see Fig. 8A) spirally wound in a plurality of turns (see Fig. 8A), 5the first coil part including a first turn (innermost turn of element 110) positioned at an innermost periphery (see Fig. 8A, innermost turn of element 110 positioned at an innermost periphery) and a second turn (element 113 relative to the innermost turn of element 110) positioned on an outer peripheral side relative to the first turn (see Fig. 8A, element 113 relative to the innermost turn of 
a second coil part (119, see Fig. 8B) spirally wound in a plurality of turns (see Fig. 8B), the second coil part including a third turn (innermost turn of element 120) positioned at an 10innermost periphery (see Fig. 8B, innermost turn of element 120 positioned at an innermost periphery) and a fourth turn (element 123 relative to the innermost turn of element 120) positioned on an outer peripheral side relative to the third turn (see Fig. 8B, element 123 relative to the innermost turn of element 120 positioned on an outer peripheral side relative to innermost turn of element 120), 
wherein the first turn and the fourth turn are connected to each other (element 110 and element 123 are connected to each other at elements 114A, 117A), and the second turn and the third turn are connected to each other (element 113 and element 120 are connected to each other at elements 114D, 117D).
Regarding Claim 3, Siren shows each of the turns of the first coil part other than the first turn (innermost turn of element 110) is radially separated into first and second 25lines by a spiral-shaped slit (see Fig. 8A, each of turns other than innermost turn of element 110 is radially separated into outer line and inner line by a spiral-shaped slit), and  WASHIZU & ASSOCIATES (TDK17082US) YLF, P.C. (WASH7089)48
wherein each of the turns of the second coil part other than the third turn (innermost turn of element 120) is radially separated into first and second lines by a spiral-shaped slit (see Fig. 8B, each of turns other than innermost turn of element 120 is radially separated into outer line and inner line by a spiral-shaped slit).  
Regarding Claim 54 (see 112 rejection above), Siren shows the first line (outer line) is positioned on an outer peripheral side relative to the second line (inner line, see Figs. 8A-8C), 
wherein the first turn (innermost turn of element 110) of the first coil part is a turn continued from the first line of the second turn (see Fig. 8A, innermost turn of element 110 is a 
10wherein the third turn (innermost turn of element 120) of the second coil part is a turn continued from the first line of the fourth turn (see Fig. 8B, innermost turn of element 120 is a turn continued from outer line of second turn of element 120 relative to the innermost turn of element 120).  
Regarding Claim 5, Siren shows the first turn of the first coil part is 15connected to the second line of the fourth turn (innermost turn of element 110 is connected to inner line of element 123 at elements 114A, 117A), and wherein the third turn of the second coil part is connected to the second line of the second turn (innermost turn of element 120 is connected to inner line of element 113 at elements 114D, 117D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otaki et al. in view of Nakanishi [U.S. Pub. No. 2011/0050380].

wherein each of the turns of the second coil part other than the third turn (innermost turn of element 10A) is radially separated into first and second lines by a spiral-shaped slit (see Fig. 3(B), each of turns other than innermost turn of element 10A is radially separated into outer line and inner line by a spiral-shaped slit).
In addition, Nakanishi clearly uses the term slit (S1, S2) to teach and suggest separated into first and second 25lines by a spiral-shaped slit (S1) from the first coil part and separated into first and second 25lines by a spiral-shaped slit (S2) from the second coil part.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have spiral-shaped slit as taught by Nakanishi for the device as disclosed by Otaki et al. to divide wiring patterns to prevent unwanted shorts and facilitate balance (Paragraph [0024]).
Regarding Claim 54 (see 112 rejection above), Otaki et al. shows the first line (outer line) is positioned on an outer peripheral side relative to the second line (inner line, see Figs. 3(A)-3(B)), 
wherein the first turn (innermost turn of element 5A) of the first coil part is a turn continued from the first line of the second turn (see Fig. 3(A), innermost turn of element 5A is a turn continued from outer line of second turn of element 5A relative to the innermost turn of element 5A), and  
10wherein the third turn (innermost turn of element 10A) of the second coil part is a turn continued from the first line of the fourth turn (see Fig. 3(B), innermost turn of element 10A is a turn continued from outer line of second turn of element 10A relative to the innermost turn of element 10A).  
.  

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otaki et al. in view of Lo et al. [U.S. Pub. No. 2013/0293337].
Regarding Claim 513, Otaki et al. shows the claimed invention as applied above but does not show the insulating substrate is transparent or translucent.
Lo et al. shows an inductor (Fig. 1A) teaching and suggesting the insulating substrate (905) is transparent or translucent (Paragraph [0030]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have spiral-shaped slit as taught by Lo et al. for the substrate as disclosed by Otaki et al. to allow the capability of easily viewing the inductive device wherein the user can easily check malfunctions in the inductive device.

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otaki et al. in view of Lo et al. as applied to claim 13 above, and further in view of Waffenschmidt et al. [U.S. Patent No. 7,417,523].
Regarding Claim 14, Otaki et al. in view of Lo et al. shows the claimed invention as applied above but does not explicitly show the plurality of turns constituting the first 10and second coil parts have a circumferential region in which a radial position is not changed  and a shift region in which a radial position is shifted, and wherein the circumferential regions of the plurality of turns constituting the first coil part and the 15circumferential regions of a plurality of turns constituting the second coil part coincide with each other in planar position.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of turns constituting the first 10and second coil parts have a circumferential region in which a radial position is not changed  and a shift region in which a radial position is shifted, and wherein the circumferential regions of the plurality of turns constituting the first coil part and the 15circumferential regions of a plurality of turns constituting the second coil part coincide with each other in planar position as taught by Waffenschmidt et al. for the device as disclosed by Otaki et al. in view of Lo et al. to simplify the design of the turns in order to facilitate coupling to achieve desirable inductances and conserve space on in order to meet design needs.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otaki et al. in view of Lo et al. as applied to claim 13 above, and further in view of Saitou et al. [JP 06-236821].
Regarding Claim 14, Otaki et al. in view of Lo et al. shows the claimed invention as applied above but does not explicitly show the plurality of turns constituting the first 10and second coil parts have a circumferential region in which a radial position is not changed  and a shift region in which a radial position is shifted, and wherein the circumferential regions of the plurality of turns constituting the first coil part and the 15circumferential regions of a plurality of turns constituting the second coil part coincide with each other in planar position.

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of turns constituting the first 10and second coil parts have a circumferential region in which a radial position is not changed  and a shift region in which a radial position is shifted, and wherein the circumferential regions of the plurality of turns constituting the first coil part and the 15circumferential regions of a plurality of turns constituting the second coil part coincide with each other in planar position as taught by Saitou et al. for the device as disclosed by Otaki et al. in view of Lo et al. to simplify the design of the turns in order to facilitate excellent coupling to achieve desirable inductances and conserve space on in order to meet design needs (Abstract).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. in view of Waffenschmidt et al. [U.S. Patent No. 7,417,523].
Regarding Claim 2512, Hamada et al. shows the claimed invention as applied above but does not explicitly disclose the first coil part is formed on one surface of an insulating substrate, and the second coil part is formed on other surface of the insulating substrate.
Waffenschmidt et al. shows an inductor (Fig. 5) teaching and suggesting the first coil part (top element 30) is formed on one surface (top surface) of an insulating substrate (28), and the second coil part (bottom element 30) is formed on other surface (bottom surface) of the insulating substrate (28).  
.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. in view of Waffenschmidt et al. as applied to claim 12 above, and further in view of Lo et al. [U.S. Pub. No. 2013/0293337].
Regarding Claim 513, Hamada et al. in view of Waffenschmidt et al. shows the claimed invention as applied above but does not show the insulating substrate is transparent or translucent.
Lo et al. shows an inductor (Fig. 1A) teaching and suggesting the insulating substrate (905) is transparent or translucent (Paragraph [0030]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have spiral-shaped slit as taught by Lo et al. for the substrate as disclosed by Hamada et al. in view of Waffenschmidt et al. to allow the capability of easily viewing the inductive device wherein the user can easily check malfunctions in the inductive device.
Regarding Claim 14, Waffenschmidt et al. shows the plurality of turns constituting the first 10and second coil parts have a circumferential region in which a radial position is not changed (see Figs. 1-5) and a shift region in which a radial position is shifted (see Figs. 1-5), and wherein the circumferential regions of the plurality of turns constituting the first coil part and the 15circumferential regions of a plurality of turns constituting the second coil part coincide with each other in planar position (see Figs. 1-5).
.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. in view of Waffenschmidt et al. and Lo et al. as applied to claim 13 above, and further in view of Saitou et al. [JP 06-236821].
Regarding Claim 14, Hamada et al. in view of Waffenschmidt et al. and Lo et al. shows the claimed invention as applied above.
In addition, Saitou et al. shows a device (Figs. 4 with teachings from Figs. 1-3) teaching and suggesting the plurality of turns constituting the first 10and second coil parts have a circumferential region in which a radial position is not changed (see Figs. 4 with teachings from Figs. 1-3) and a shift region in which a radial position is shifted (see Figs. 4 with teachings from Figs. 1-3), and wherein the circumferential regions of the plurality of turns constituting the first coil part and the 15circumferential regions of a plurality of turns constituting the second coil part coincide with each other in planar position (see Figs. 4 with teachings from Figs. 1-3).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of turns constituting the first 10and second coil parts have a circumferential region in which a radial position is not changed  and a shift region in which a radial position is shifted, and wherein the circumferential regions of the .

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siren in view of Nakanishi [U.S. Pub. No. 2011/0050380].
Regarding Claim 3, Siren shows each of the turns of the first coil part other than the first turn (innermost turn of element 110) is radially separated into first and second 25lines by a spiral-shaped slit (see Fig. 8A, each of turns other than innermost turn of element 110 is radially separated into outer line and inner line by a spiral-shaped slit), and  WASHIZU & ASSOCIATES (TDK17082US) YLF, P.C. (WASH7089)48
wherein each of the turns of the second coil part other than the third turn (innermost turn of element 120) is radially separated into first and second lines by a spiral-shaped slit (see Fig. 8B, each of turns other than innermost turn of element 120 is radially separated into outer line and inner line by a spiral-shaped slit).  
In addition, Nakanishi clearly uses the term slit (S1, S2) to teach and suggest separated into first and second 25lines by a spiral-shaped slit (S1) from the first coil part and separated into first and second 25lines by a spiral-shaped slit (S2) from the second coil part.
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have spiral-shaped slit as taught by Nakanishi for the device as disclosed by Siren to divide wiring patterns to prevent unwanted shorts and facilitate balance (Paragraph [0024]).
Regarding Claim 54 (see 112 rejection above), Siren shows the first line (outer line) is positioned on an outer peripheral side relative to the second line (inner line, see Figs. 8A-8C), 

10wherein the third turn (innermost turn of element 120) of the second coil part is a turn continued from the first line of the fourth turn (see Fig. 8B, innermost turn of element 120 is a turn continued from outer line of second turn of element 120 relative to the innermost turn of element 120).  
Regarding Claim 5, Siren shows the first turn of the first coil part is 15connected to the second line of the fourth turn (innermost turn of element 110 is connected to inner line of element 123 at elements 114A, 117A), and wherein the third turn of the second coil part is connected to the second line of the second turn (innermost turn of element 120 is connected to inner line of element 113 at elements 114D, 117D).  

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siren in view of Waffenschmidt et al. [U.S. Patent No. 7,417,523].
Regarding Claim 2512, Siren shows the claimed invention as applied above but does not explicitly disclose the first coil part is formed on one surface of an insulating substrate, and the second coil part is formed on other surface of the insulating substrate.
Waffenschmidt et al. shows an inductor (Fig. 5) teaching and suggesting the first coil part (top element 30) is formed on one surface (top surface) of an insulating substrate (28), and the second coil part (bottom element 30) is formed on other surface (bottom surface) of the insulating substrate (28).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the first coil part is formed on one surface of an insulating substrate, and the second coil part is formed on other surface of the insulating .

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siren in view of Waffenschmidt et al. as applied to claim 12 above, and further in view of Lo et al. [U.S. Pub. No. 2013/0293337].
Regarding Claim 513, Siren in view of Waffenschmidt et al. shows the claimed invention as applied above but does not show the insulating substrate is transparent or translucent.
Lo et al. shows an inductor (Fig. 1A) teaching and suggesting the insulating substrate (905) is transparent or translucent (Paragraph [0030]).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have spiral-shaped slit as taught by Lo et al. for the substrate as disclosed by Siren in view of Waffenschmidt et al. to allow the capability of easily viewing the inductive device wherein the user can easily check malfunctions in the inductive device.
Regarding Claim 14, Waffenschmidt et al. shows the plurality of turns constituting the first 10and second coil parts have a circumferential region in which a radial position is not changed (see Figs. 1-5) and a shift region in which a radial position is shifted (see Figs. 1-5), and wherein the circumferential regions of the plurality of turns constituting the first coil part and the 15circumferential regions of a plurality of turns constituting the second coil part coincide with each other in planar position (see Figs. 1-5).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of turns constituting the first 10and second coil parts have a circumferential region in which a radial position is not changed and a shift region in which a radial position is shifted, and wherein the circumferential regions of the .

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Siren in view of Waffenschmidt et al. and Lo et al. as applied to claim 13 above, and further in view of Saitou et al. [JP 06-236821].
Regarding Claim 14, Siren in view of Waffenschmidt et al. and Lo et al. shows the claimed invention as applied above.
In addition, Saitou et al. shows a device (Figs. 4 with teachings from Figs. 1-3) teaching and suggesting the plurality of turns constituting the first 10and second coil parts have a circumferential region in which a radial position is not changed (see Figs. 4 with teachings from Figs. 1-3) and a shift region in which a radial position is shifted (see Figs. 4 with teachings from Figs. 1-3), and wherein the circumferential regions of the plurality of turns constituting the first coil part and the 15circumferential regions of a plurality of turns constituting the second coil part coincide with each other in planar position (see Figs. 4 with teachings from Figs. 1-3).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have the plurality of turns constituting the first 10and second coil parts have a circumferential region in which a radial position is not changed and a shift region in which a radial position is shifted, and wherein the circumferential regions of the plurality of turns constituting the first coil part and the 15circumferential regions of a plurality of turns constituting the second coil part coincide with each other in planar position as taught by Saitou et al. for the device as disclosed by Siren in view of Waffenschmidt et al. and Lo et al. to .

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamada et al. [U.S. Pub. No. 2017/0207020] in view of Waffenschmidt et al. [U.S. Patent No. 7,417,523].
Regarding Claim 19, Hamada et al. shows an apparatus (Figs. 1-6B) comprising:
a substrate (12); 
a first coil pattern (2), the first coil pattern having an outermost end (2a), a first connection point (9) positioned at a first number of turns 10counted from the outermost end (element 2 up to elements 9, 11 is a first number of turns, Paragraphs [0047], [0070]), and a second connection point (7) positioned at a second number of turns greater than the first number of turns counted from the outermost end (element 2 up to elements 4, 7 is a second number of turns greater than the first number of turns);
a second coil pattern (3), the second coil pattern having an outermost 15end (3a), a third connection point (8) positioned at a third number of turns counted from the outermost end (element 3 up to elements 4, 8 is a third number of turns, Paragraphs [0047], [0070]), and a fourth connection point (10) positioned at a fourth number of turns greater than the third number of turns counted from the outermost end (element 3 up to elements 10, 11 is a fourth number of turns greater than the third number of turns); and  
20first (11) and second (4) connection conductors provided so as to penetrate through the substrate (12),
wherein the first connection conductor (11) is connected between the first (9) and fourth (10) connection points (see Figs. 1-6B), and 
wherein the second connection conductor (4) is connected 25between the second (7) and third (8) connection points (see Figs. 1-6B).  

Waffenschmidt et al. shows an inductor (Fig. 5) teaching and suggesting a substrate (28) having first (top surface) and second (bottom surface) surfaces opposite to each other (see Fig. 5), a first coil pattern (top element 30) formed on the first surface (top surface) of the substrate (28), and a second coil pattern (bottom element 30) formed on the second surface (bottom surface) of the substrate (28).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have a substrate having first and second surfaces opposite to each other, a first coil pattern formed on the first surface of the substrate, and a second coil pattern formed on the second surface of the substrate as taught by Waffenschmidt et al. for the device as disclosed by Hamada et al. to facilitate insulation by separating the windings to prevent unwanted short and achieve desirable inductance values.
Regarding Claim 20, Hamada et al. shows the first number of turns is a same as the third number of turns (element 2 up to elements 9, 11 being the first number of turns is a same as element 3 up to elements 4, 8 being the third number of turns, Paragraphs [0047], [0070]), and 5wherein the second number of turns is a same as the fourth number of turns (element 2 up to elements 4, 7 being the second number of turns is a same as element 3 up to elements 10, 11 being the fourth number of turns, Paragraphs [0047], [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837